    Case: 20-10510    Document: 00515434027         Page: 1   Date Filed: 05/29/2020

  Case 3:19-cr-00245-M Document 85 Filed 05/29/20        Page 1 of 4 PageID 829



                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK
LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE,
                                                                          Suite 115
                                                                 NEW ORLEANS, LA 70130

                               May 29, 2020


Ms. Karen S. Mitchell
Northern District of Texas, Dallas
United States District Court
1100 Commerce Street
Earle Cabell Federal Building
Room 1452
Dallas, TX 75242

      No. 20-10510      In re: Timothy Tanner
                        USDC No. 3:19-CR-245-1


Dear Ms. Mitchell,
Enclosed is a copy of the judgment issued as the mandate.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Amanda Sutton-Foy, Deputy Clerk
                                  504-310-7670
cc w/encl:
     Ms. Leigha Amy Simonton
     Mr. James Matthew Wright
 Case: 20-10510   Document: 00515434019    Page: 1   Date Filed: 05/29/2020

Case 3:19-cr-00245-M Document 85 Filed 05/29/20   Page 2 of 4 PageID 830
 Case: 20-10510   Document: 00515434019    Page: 2   Date Filed: 05/29/2020

Case 3:19-cr-00245-M Document 85 Filed 05/29/20   Page 3 of 4 PageID 831
 Case: 20-10510   Document: 00515434019    Page: 3   Date Filed: 05/29/2020

Case 3:19-cr-00245-M Document 85 Filed 05/29/20   Page 4 of 4 PageID 832
